MEMORANDUM **
In these consolidated cases, GaytanSanchez appeals from his jury-trial conviction and sentence for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326, and from the sentence imposed following the revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gaytan-Sanchez has waived any contentions regarding his § 1326 conviction and sentence as he failed to address them in his opening brief. See United States v. Kama, 394 F.3d 1236, 1238 (9th Cir.2005).
Gaytan-Sanchez contends that the supervised release revocation procedures set forth in 18 U.S.C. § 3583(e)(3) violate the holding of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220, 1223-25 (9th Cir.2006). We reject Gaytan-Sanchez’s contention that Huerta-Pimental is no longer good law in light of Cunningham v. California, 549 U.S. 270, 127 S.Ct. 856, 166 L.Ed.2d 856 (2007). See United States v. Ray, 484 F.3d 1168, 1172 (9th Cir.2007) (applying Huertar-Pimental post-Cunningham).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.